DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: for claims 1 and 3, “…stores reference image data for each search range of a reference frame that is referred to during motion search processing executed in order of the first area, the second area, and the third area…” should be changed to “…stores reference image data for each search range of a reference frame that is referred to during motion search processing executed in the order of the first area, the second area, and the third area…” . Appropriate correction is required.

The word “which” has been used too many times in the claims. The Examiner is suggesting Applicant to amend the claim to the following form:
(For Example) Claim 1. A buffer device comprising: 
 a memory for storing the reference image data and storing reference image data for each search range of a reference frame that is referred to during motion search processing executed in the order of a wherein the first area and the second area
a buffer control unit executes control, when the motion search processing is executed on the second area, 

35 U.S.C. 112, sixth paragraph interpretation:
Claim limitation “buffer control unit” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “buffer control” coupled with functional language “executes control so that…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1 and 3 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: paragraph 28, “CPU”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 recite the limitation “ …which is partial area on the line below the identical line…”  There is insufficient antecedent basis for this limitation in the claim. The claims should be amend to “…which is partial area on a line below the identical line…”  
Claims 2 and 4-5 are also affected.

Allowable Subject Matter
Claims 1-5 are allowed over prior arts.
Pettersson et al (US 2017/0238011) disclose, see figures 1-12, paragraph 61, search is performed within a selected motion vector search range, and the motion vector range defines the search area. 

Young (US 2011/0150091) disclose, see figure 8, paragraph 125, search order will start at the top-left of the search range, and then proceed down an entire column. It will shift to the right column and begin at the top again.
Ohgose (US 2007/0133683) teaches, see figures 4-6, paragraph 51, current picture is reduced into a number of area. The current picture is divided into horizontally and vertically so as to divide it into for area A, B, C and D. paragraph 11 disclose a search range determining unit determines a motion vector search range for the current block base on the area motion vector and the motion vector search range, such as the size of the motion vector search range for the current block, the shift amount of the motion vector search range, the amount of search position are also determined. 
The prior arts do not suggest the claimed buffer control method as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484